ADVISORY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 05/03/2021.	
3.	Claims 1, 3-10, 12-25, 28 are pending. Claims 1, 3-10, 12-18, 28 are under examination on the merits. Claim 2, 11, 26-27, 29 are previously cancelled. Claims 19-25 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive, thus claims 1, 3-10, 12-25, 28 stand rejected as set forth in Office action dated 02/01/2021 and further discussed in the Response to Arguments below.  

Response to Arguments
6.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive, 
In response to Applicant’s argument that there is no motivation to combine “827 in view of ”861 because the compositions described in the “827 Publication are not even remotely related to the composition from which the cured coating or film results. 
The Examiner respectfully disagrees. “827 teaches a soft touch coating composition, and in particular a polyurethane-based soft touch (read on polyester urethane) coating composition (Page 1, lines 30-32). “827 teaches a cured coating or film (Page 1, lines 1-3) resulting from curing a one-part, curable polyurethane soft touch coating composition characterized in that it comprises the reaction product of: a formulation comprising a non-hydrolysable polyol binder, a formulation comprising an organic polyisocyanate, at least one solvent and additive (Page 4, Table 1, Formulation A), wherein the cured coating or film is a soft-touch coating or film (Page 2, lines 15-18; Page 8, Claim 1). “827 teaches the binders most 
However, “861 teaches a method for making a cross-linked polymer network  comprising a mixture is formed of i) an electro-optic chromophore, ii) any of a cross-linkable monomer or a cross-linkable oligomer, and iii) an initiator in a solvent (Col. 1, lines 49-54; Col. 11, lines 25-36), wherein the examples of a cross-linkable monomer or a cross-linkable oligomer include tris(2-hydroxy ethyl)isocyanurate triacrylate (SR368 from Sartomer Co., Inc.; MW. 423.37 g/mol) (Col. 6, lines 12-13), and the aromatic polyester urethane acrylates such as CN992 (Col. 6, lines 24-25), wherein any of the monomer(s) and/or oligomer(s) disclosed may be used alone or in combination with any of the other monomer(s) and/or oligomer(s) (Col. 6, lines 48-51). The total amount of monomer(s) and/or oligomer(s) utilized in the mixture may range from about 5 wt % to about 90 wt % of the total wt % of the mixture. The total amount of cross-linking monomer(s) and/or oligomer(s) may range from about 5 wt % to about 80 wt %. In an example, the mixture may include from about 5 wt % to about 80 wt % of a 2-branch acrylate cross-linking monomer and from about 5 wt % to about 20 wt % of a 3-branch or a 4-branch cross-linking monomer (Col. 6, lines 51-59; Col. 11, lines 25-36, Claim 5) with benefit of providing to select monomer(s) and/or oligomer(s) which are at least able to be cross-linked (where cross-linking is initiated via exposure to appropriate energy), and are either photo curable or thermally curable (Col. 5, lines 44-48). Furthermore, the monomer(s) and/or oligomer(s) are also polymer precursors that polymerize in addition to cross-link. In other words, the monomer(s) and/or oligomer(s) may 
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of “827 in view of ”861 is deemed to teach a cured coating or film as the recited claimed. In an analogous art the one-part, curable composition comprising a cross-linked polymer network, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cross-linkable monomer/oligomer in the one-part, curable composition by “827, so as to include at least one aromatic polyester urethane diacrylate, wherein the composition comprises the b) at least one aromatic polyester urethane diacrylate and the a) at least one isocyanurate tri(meth)acrylate or derivative thereof is present in the composition from 15% to 50% by weight based on said components a), b), c) and e) as taught by “861, and would have been motivated to do so with reasonable expectation that this would result in providing to select monomer(s) and/or oligomer(s) which are at least able to be cross-linked (where cross-linking is initiated via exposure to appropriate energy), and are either photo curable or thermally curable (Col. 5, lines 44-48),. Furthermore, the monomer(s) and/or oligomer(s) are also polymer precursors that polymerize in addition to cross-link. In other words, the monomer(s) and/or  re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant’s argument that ”861 reference should be withdrawn because it is not analogous art. 
The Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. 
The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the product is actually different from and unexpectedly better than the combined teachings of the references.  

Accordingly, in the view of the above discussion, the request for reconsideration has been considered but does NOT place the application in condition for allowance.


Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/05/2021